               Case 2:16-cr-00014-LGW-BWC Document 108 Filed 04/15/20 Page 1 of 2


                                                                                               Flltr-
                                                                                  U.F. ij'STKiuT COI/ffT
                                             ^tates( Bisitrtct Court
                                                                                                        )I   ■ 10
                                                                                                             j

                           :lfor tlie ^out^iem Bisttrtct of 4leorsta
                                    prunsitiitck Btbtscton
                                                                              Cil._K_CQ^'dl
                                                                              s      .-r I J
                                                                                                        UA.



              UNITED STATES OF AMERICA.


                                                            CASE NO.:2:16-cr-14
                      V.



              DAVID GOULD,




                                              ORDER


                   This matter is before the Court on Defendant David Gould's

              ("Gould") Motion to Compel the Court to rule on the Magistrate

              Judge's Report and Recommendation.      Dkt. No. 104.     Gould's

              Motion is dated March 31, 2020, id. at p. 2, and this Court

              adopted the Report and Recommendation by Order dated March 30,

              2020.     Dkt. No. 105.   As it appears this Court's Order and

              Gould's Motion crossed paths in the mail and this Court has

              ruled on the Magistrate Judge's Report and Recommendation, the

              Court DENIES as moot Gould's Motion.

                      In addition, in the Court's March 30, 2020 Order denying

              Gould's motion to compel, I referenced Docket Number 104

              relating to the vacatur of the portion of my Order denying as

              moot Gould's motion to compel.      Dkt. 103, p. 2.     The Court made

              this reference with the expectation the Clerk of Court would




A072A
(Rev. 8/82)
 Case 2:16-cr-00014-LGW-BWC Document 108 Filed 04/15/20 Page 2 of 2




docket the Order adopting the Report and Recommendation in this

case and in Gould's civil case. Case Number 2:18-cv-46, and also

enter as a separate entry in this case the Order vacating the

portion of the previous Order denying as moot Gould's motion to

compel.

       The Clerk of Court has now entered the Order adopting the

Report and Recommendation and the Order vacating the portion of

the previous Order denying as moot in this case, Gould's

criminal case, and that Order is identified on the Court's

electronic docket as Docket Number 105 in this case.

Accordingly, the Court's reference to Docket Number 104 in the

March 30, 2020 Order should be read to reference Docket Number

105.


       SO ORDERED, this           day of                      , 2020.




                            HON. LISA GODBEY WOOB^ JUDGE
                           \UNITED/STATES DISTRICT COURT
                            lOUTHERN DISTRICT OF GEORGIA
